Citation Nr: 1607052	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-30 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, claimed as residuals of cold injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to October 1985. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the RO. 

The Board remanded this issue in October 2013 and September 2014 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the VBMS paperless claims processing system.


FINDING OF FACT

1. The Veteran's current bilateral foot disability is not attributable to disease or injury sustained during his period of service.

2. Bilateral pes planus was noted at entry. Bilateral pes planus did not increase in severity during service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability are not met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in June 2007, October 2007 and October 2013. The claim was last adjudicated in February 2015.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examination in connection with his claim. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations and the medical opinions obtained in October 2014 are adequate with regard to the issue on appeal, as the opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiners considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in September 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction (AOJ) obtain any outstanding service or VA treatment records. Additionally, it was requested that the AOJ obtain an addendum opinion regarding the etiology of the Veteran's bilateral foot disability, taking into account the Veteran's reported history. The AOJ attempted to obtain outstanding service treatment records. The response received indicated that a search was conducted but no clinical records were located. Additionally, outstanding VA treatment records were requested and obtained. Finally, in the October 2014 addendum, the examiner offered an opinion that addresses the etiology of his bilateral foot disability, with due consideration given to the Veteran's reported history of in-service symptoms. Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


	(CONTINUED ON NEXT PAGE)


Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arthritis is a chronic disease. 38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

The Veteran contends that his current bilateral foot problems are related to cold weather injuries he incurred in service. He reports that while he was stationed in Germany in 1984, he suffered cold injury to both of his feet. Reportedly, he and his company were caught out in a snow blizzard and they were made to endure extreme cold conditions for two days. He reports that his immediate symptoms following the injury included stinging, swelling, burning, redness as well as dark and pale discoloration on his feet He further reports that over the years, he has developed sensitive feet and he feels like he is stepping on "pins and needles." 

The Veteran's August 1977 enlistment examination shows that he was assessed with moderate pes planus. An April 1980 service treatment record shows that he complained of painful toes on both feet ongoing for the past 3 days. He descried the feeling in his toes as "pins sticking in toes." The examiner noted "possible cold weather injury?" On objective examination, the toes were within normal limits (WNL and warm; no skin irritation was noted. The assessment was skin irritation on toes. A July 1982 service treatment record shows that the Veteran complained of possible fracture of his right foot due to injury he sustained while playing basketball. X-ray findings of the foot and ankle were normal. The assessment was soft tissue injury of the right foot. Otherwise, the service treatment records contain no documentation of, complaints of or treatment for a bilateral foot disorder. An October 1985 record reflects that the Veteran declined a separation medical examination. Accordingly, his service treatment records were reviewed and the physician determined that a medical examination for separation was not required.

Subsequent to service, private and VA medical records verify that the Veteran has current bilateral foot disability. For example, an August 2006 diabetic foot examination reflects a diagnosis of diabetic neuropathy. In a September 2006 diabetic education note, the Veteran complained of stinging and burning pain in his feet, worse with rest. A June 2008 VA podiatry consult note reflects the Veteran's report that while in the military in Germany in 1984 he suffered cold injury to both feet. He reported that he was caught in a snow blizzard and despite the forecast for freezing weather, he and his company were made to endure this extreme cold condition. His position was a forward observer. He reported that he was exposed to severe weather conditions for two days. He stated that nearly all of the guys in his platoon suffered injuries as well. His immediate symptoms following the injury were stinging, swelling, burning, redness, as well as dark and pale discoloration to his feet. He reported that over the years he had developed sensitive feet, noting that his feet were very sensitive to hot and cold. He described his bilateral foot pain as feeling like he was stepping on pins and needles. He also recently suffered from severe cracking and developed a sore on his left foot at the top of his third toe about 2 weeks prior that had since cleared up with ointment provided by his physician. On examination, the assessment was peripheral neuropathy, possibly due to diabetes or cold exposure.

The report of the July 2009 VA examination documents the Veteran's similar contention of cold weather injury to his bilateral feet during his period of service. On examination, X-ray findings showed mild degenerative changes and small calcaneal spurs. The diagnosis was bilateral plantar fasciitis.

A September 2011 Podiatry outpatient note reflects that the Veteran received followup treatment for radiculopathy/neuropathy symptoms. The assessment was diabetic neuropathy and lumbar radiculopathy.

The report of the November 2013 VA examination also documents the Veteran's contention of cold weather injury to his bilateral feet during his period of service. On examination, diagnoses were bilateral pes planus, bilateral mild degenerative joint disease and calcaneal spurs and diabetic peripheral polyneuropathy (bilateral lower extremities). The October 2014 VA examination addendum confirms the diagnoses of bilateral pes planus, bilateral feet mild degenerative joint disease and calcaneal spurs and diabetic peripheral polyneuropathy (bilateral lower extremities). Thus, the remaining inquiry is whether the bilateral foot disability is related to service.

On this record, the Board finds that service connection for the current bilateral foot disability is not warranted. Though the Veteran has current disability, the weight of the evidence, lay and medical, does not demonstrate a link between the onset of the current bilateral foot disability to disease or injury sustained during a period of service. 

With regard to the diagnosed pes planus, every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry. 38 U.S.C.A. § 1111. 

As pes planus was noted at entry into service, the presumption of sound condition did not attach with regard to this disorder. The examination report described pes planus as moderate. In the case of such a preexisting disorder, entitlement to service connection is warranted where current disability is due to aggravation of the disorder during service. 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by service when "there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." In this case, service connection for pes planus must be denied because there was no permanent increase in disability during service. Because there was no increase in severity during service, the presumption of aggravation does not attach.

The evidence shows that the preexisting pes planus did not increase in severity during service. As noted, the Veteran declined a separation medical examination and an Army physician determined that a medical examination for separation was not required. Regardless, the August 1977 enlistment examination had already established that there was moderate pes planus. No service treatment record since the enlistment examination serves to establish an increase in severity of the pes planus during service.

Further, no record subsequent to service documents an increase in severity of the pes planus during service. The pes planus was described as moderate on enlistment. Post service, the November 2013 report of VA examination reflects the physician's opinion that the Veteran's preexisting bilateral pes planus was developmental in nature and not aggravated beyond natural progression due to service. In this regard the physician explained that the service treatment records failed to document any complaints, diagnosis, management or treatment of bilateral pes planus during the Veteran's period of service. In the October 2014 VA examination addendum, the physician reiterated that the Veteran's bilateral pes planus was a developmental disorder that preexisted his entry into service and was not aggravated therein. Again, the physician noted a lack of complaint of, treatment for or diagnosis of pes planus in the service treatment records to support a finding that the pes planus increased in severity during service. Thus, the weight of the evidence demonstrates moderate pes planus on enlistment and does not demonstrate aggravation thereof.  Therefore the weight of the evidence demonstrates that the preexisting pes planus did not increase in severity during service and was not aggravated during service.

As to the other diagnosed foot disorders, in the October 2014 VA examination addendum, the examiner explained that the bilateral feet mild degenerative joint disease and calcaneal spurs was age related. As for the diabetic peripheral polyneuropathy, the examiner explained that the foot symptoms related thereto were most likely caused by and related to the non-service-connected diabetes. As for any lumbar radiculopathy, the examiner noted that although EMG and nerve conductions studies did not reveal evidence of any active radiculopathies, the tests have limited sensitivity for detecting it and patients with spinal stenosis (the Veteran's lumbar spine diagnoses were degenerative disc disease, severe central spinal canal stenosis and moderate bilateral neural foraminal narrowing) could often have normal studies; thus, intermittent lumbar radiculopathy was clinically suspected. The examiner could not separate the Veteran's foot symptoms associated with his diabetic polyneuropathy from his symptoms associated with his lumbar spine radiculopathy as those symptoms overlap.

The examiner explicitly concluded that the Veteran did not have any current diagnosis of residuals of a cold injury. To that end, the examiner found that to the extent that the Veteran sustained cold weather injury to his feet, as documented in the April 1980 service treatment record, such injury resolved without residuals. In further support of this conclusion, the examiner noted that remaining service treatment records and treatment records subsequent to service were void of any complaints of foot symptoms or diagnosis of bilateral foot disorder until many years after service. Thus, there was no evidence to relate the current bilateral foot disability to event or incident during the Veteran's period of service.

Additionally, there is no evidence of a bilateral foot mild degenerative joint disease (arthritis) in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted. Additionally, there is no assertion of continuity of or evidence of bilateral foot arthritis within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran was competent to state that he has a bilateral foot disability as such is confirmed by the record.  However, he is a lay person and is not shown to be competent to establish that his preexisting pes planus increased in severity during service or that any other bilateral foot disability is due to disease or injury sustained during service. In this case, the Veteran is not competent to offer an opinion regarding the etiology of his bilateral foot disability. The question regarding the etiology of such a disability involves the ruling in or out of multiple potential etiologies and is complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a bilateral foot disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral foot disorder, claimed as residuals of cold injury, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


